


110 HR 5900 IH: Schools in Homeland Security Planning

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5900
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to require, as
		  a condition of receipt of certain State homeland security grants, that a State
		  include a representative of the State department of education in homeland
		  security decision-making bodies of the State.
	
	
		1.Short titleThis Act may be cited as the
			 Schools in Homeland Security Planning
			 Act of 2008.
		2.Representation of
			 State departments of education in State homeland security decision
			 making
			(a)Condition of
			 receipt of assistanceSection
			 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by adding
			 at the end the following:
				
					(d)Representation of
				State departments of education in State homeland security decision
				makingThe Secretary shall
				require, as a condition of receipt of grants to any State under section 2003
				and 2004, that the State include a representative of the State department of
				education in each homeland security decision-making body of the State that has
				authority to determine how such grants will be used.
					.
			(b)Limitation on
			 applicationThe amendment made by subsection (a) shall apply with
			 respect to grants made with amounts appropriated for fiscal years beginning
			 after the date of the enactment of this Act.
			
